Exhibit 10.1

Execution Copy

AMENDMENT NO. 4

TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 4, dated as of September 5, 2006 (this “Amendment”), to the
Amended and Restated Loan and Security Agreement, dated as of September 12, 2003
(as amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Loan Agreement”; as amended hereby and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Loan
Agreement”), by and between TAXI MEDALLION LOAN TRUST I (the “Borrower”) and
MERRILL LYNCH COMMERCIAL FINANCE CORP. (the “Lender”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Loan Agreement.

RECITALS

The Borrower and the Lender are parties to the Existing Loan Agreement.

The Borrower and the Lender have agreed, subject to the terms and conditions
hereof, that the Existing Loan Agreement shall be modified as set forth in this
Amendment.

Accordingly, the Borrower and the Lender hereby agree, in consideration of the
mutual promises and mutual obligations set forth herein, the receipt and
sufficiency of which is hereby acknowledged, that the Existing Loan Agreement is
hereby amended as follows:

SECTION 1. Definitions. As used herein, the following definitions shall have the
following meanings:

“Additional Account Amount” shall have the meaning set forth in Section 5.02
hereof.

“Base Account Amount” shall mean the aggregate principal balance of the Interest
Reserve Deposit Account as of the first Business Date immediately preceding the
date hereof.

“Base Interest Rate Cap Cost” shall have the meaning set forth in Section 5.01
hereof.

“Current Account Amount” shall mean, as of any date of determination, an amount
equal to the difference between (i) the aggregate principal balance of the
Interest Reserve Deposit Account as of such date minus (ii) the Base Account
Amount.

“Debt-to-Total Principal Balance Ratio” shall mean, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the aggregate principal balance of all Advances then outstanding and the
denominator of which is the Net Principal Balance for all Medallion Loans then
outstanding.



--------------------------------------------------------------------------------

“Interest Rate Cap” shall have the meaning set forth in Section 5.01 hereof.

“Interest Rate Cap Cost” shall have the meaning set forth in Section 5.01
hereof.

“Interest Rate Cap Deficit” shall mean, as of any date of determination, an
amount equal to (i) the Interest Rate Cap Cost, minus (ii) the Interest Rate Cap
Spread, (iii) minus the Current Account Amount.

“Interest Rate Cap Purchase” shall have the meaning set forth in Section 5.03
hereof.

“Interest Rate Cap Spread” shall mean an amount equal to the difference between
(i) the Base Interest Rate Cap Cost minus (ii) the Additional Account Amount.

“Portfolio Report” shall have the meaning set forth in Section 5.01 hereof.

“Strike Rate” shall have the meaning set forth in Section 5.01 hereof.

“Unhedged Advances” shall mean the total outstanding principal amount of
Medallion Loans that are not covered by an Interest Rate Cap.

“Unhedged Advances Interest Rate Cap Cost” shall have the meaning set forth in
Section 5.03 hereof.

SECTION 2. Amendments.

(a) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of “Advance Rate” in its entirety and inserting in lieu thereof
the following new definition:

“(a) with respect to each Eligible Medallion Loan that is a Category I Medallion
Loan, the “Advance Rate” set forth in the chart below opposite the applicable
Class of such Eligible Medallion Loan:

 

Class of Category I Medallion Loans

   Advance Rate   Class A Medallion Loans    95 % Class B Medallion Loans    95
% Class C Medallion Loans    85 % Class D Medallion Loans    75 % Class E
Medallion Loans    50 %

 

-2-



--------------------------------------------------------------------------------

(b) with respect to each Eligible Medallion Loan that is a Category IV Medallion
Loan or a Category V Medallion Loan, the “Advance Rate” set forth in the chart
below opposite the applicable Class of such Eligible Medallion Loan:

 

Class of Category IV or Category V Medallion Loans

   Advance Rate   Class A Medallion Loans    90 % Class B Medallion Loans    90
% Class C Medallion Loans    85 % Class D Medallion Loans    75 % Class E
Medallion Loans    50 %

(c) with respect to each Eligible Medallion Loan that is a Category II Medallion
Loan, the “Advance Rate” set forth in the chart below opposite the applicable
Class of such Eligible Medallion Loan:

 

Category II Medallion Loans

   Advance Rate   Class A Medallion Loans    100 % Class B Medallion Loans    80
% Class C Medallion Loans    75 % Class D Medallion Loans    67 % Class E
Medallion Loans    45 %

(d) with respect to each Eligible Medallion Loan that is a Category III
Medallion Loan, the “Advance Rate” set forth in the chart below opposite the
applicable Class of such Eligible Medallion Loan:

 

Category III Medallion Loans

   Advance Rate   Class A Medallion Loans    95 % Class B Medallion Loans    80
% Class C Medallion Loans    75 % Class D Medallion Loans    67 % Class E
Medallion Loans    45 %

 

-3-



--------------------------------------------------------------------------------

provided, however, that, with respect to subsection (a) above, in the event the
aggregate net principal balance of Class A and Class B Category I Medallion
Loans exceeds $250,000,000, then the respective Advance Rate for Class A
Medallion Loans and Class B Medallion Loans shall be 90% for all amounts in
excess of $250,000,000; and

provided, further, that, with respect to both subsections (c) and (d) above:

(i) if the Delinquency Ratio shall exceed 25%, then the Advance Rate applicable
to all Eligible Loans that are not Class A Medallion Loans may, in the sole and
absolute discretion of the Lender, be reduced by an amount of up to 2.5
percentage points; or

(ii) if 5% or more of the Medallion Loans at any time held by the Borrower are
Class D Medallion Loans and Class E Medallion Loans, then the Advance Rate
applicable to all Eligible Loans that are Class D Medallion Loans and Class E
Medallion Loans may, in the sole and absolute discretion of the Lender, be
reduced by an amount of up to 2.5 percentage points; or

(iii) the Cumulative Losses for Medallion Loans financed by the Borrower shall
exceed 0.4% of the Maximum Committed Credit set forth in Section 2.18 of the
Loan Agreement; or

(iv) (A) the average cost of fully liquidating a Medallion, determined as of the
last day of each month, based on the cost of liquidating Medallions during the
preceding three months (or if fewer than ten Medallions were liquidated during
such three-month period, based on the cost of liquidating the ten most recently
liquidated Medallions), exceeds 5% of the original principal balance, or (B) the
average time required to fully liquidate a Medallion in a jurisdiction,
determined as of the last day of each month, based on the time of liquidating
Medallions during the preceding three months (or if fewer than ten Medallions
were liquidated during such three-month period, based on the time of liquidating
the ten most recently liquidated Medallions), exceeds the number of days
allotted per jurisdiction as set forth on Schedule 10 to the Borrowing Base
Certificate under “Cannot exceed         days” due to a change in the procedure
for liquidating Medallions estimated by the applicable Taxi Commission, in each
case as determined by the Lender in its sole discretion exercised in good faith,
in which case the Advance Rate may be reduced only with respect to Medallion
Loans secured by Medallions in the jurisdiction in which such average time to
liquidate Medallions exceeds the applicable allotted number of days.”

(b) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of “Applicable Margin” in its entirety and inserting in lieu
thereof the following new definition:

““Applicable Margin” shall mean (i) for each Advance secured by Eligible
Medallion Loans, 1.25%; provided that, for so long as no Default or Event of
Default shall have occurred and be continuing and all of the Preferred Pricing
Eligibility Criteria

 

-4-



--------------------------------------------------------------------------------

shall be satisfied, “Applicable Margin” shall mean, (i) solely for each Advance
secured by Eligible Medallion Loans other than Category III Medallion Loans and
Purchased Medallion Loans, 0.75%, (ii) for each Advance secured by Category III
Medallion Loans, 1.25% and (iii) for each Advance secured by Purchased Medallion
Loans with a loan to value ratio of not more than 85%, 1.00%.”

(c) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of “Category III Medallion Loan” in its entirety and inserting in
lieu thereof the following new definition:

““Category III Medallion Loan” shall mean a Medallion Loan (other than a
Category IV Medallion Loan or a Category V Medallion Loan) having an LTV at the
time of origination or of acquisition by the Borrower greater than 80% but not
more than 85%.”

(d) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the reference to “6.5” in the definition of “Preferred Pricing Eligibility
Criteria” and substituting a reference to “7.5” in lieu thereof.

(e) Section 1.01 of the Existing Loan Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

“Fourth Amendment” shall mean that certain Amendment No. 4, dated as of
September 5, 2006, to this Agreement, between the Lender and the Borrower.”

“Fourth Amendment Effective Date” shall mean the “Amendment Effective Date”, as
defined in the Fourth Amendment, dated as of September 5, 2006.”

““Purchased Medallion Loan” shall mean a Medallion Loan included in the
portfolio of Medallion Loans purchased from a third party and approved by
Lender.”

(f) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of “Maximum Committed Credit” in its entirety and inserting in
lieu thereof the following new definition:

““Maximum Committed Credit” shall mean $375,000,000, or such other amount as may
be in effect pursuant to Section 2.18 hereof.”

(g) Section 2.18 of the Existing Loan Agreement is hereby amended by deleting
the reference to “$475,000,000” in Section 2.18(b) and substituting a reference
to “$375,000,000” in lieu thereof.

(h) Section 3.04 of the Existing Loan Agreement is hereby amended by deleting it
in its entirety and inserting in lieu thereof the following:

“Section 3.04. Non-Usage Fee. The Borrower agrees to pay to the Lender a
Non-Usage fee (the “Non-Usage Fee”), from and including the Fourth Amendment
Effective Date to one year prior to the Termination Date (the “Non-Usage
Step-Down Date”), in an amount equal to the product of (x) 37.5 basis points
(0.375%) per annum on

 

-5-



--------------------------------------------------------------------------------

the basis of a 360-day year times (y) the positive value, if any, of
(1) $250,000,000 minus (2) the utilized portion of the Maximum Committed Credit,
such amount to be calculated daily and due and payable on the first Business Day
of each calendar month with respect to the preceding month (the first such
payment to be made on September 1, 2006 with respect to the period from and
including the Fourth Amendment Effective Date to August 31, 2006) and on the
Non-Usage Step-Down Date, each such payment to be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim, to the
Lender at the account set forth in Section 3.01(a) hereof. The Borrower agrees
to pay to the Lender a Non-Usage Fee from and including the Non-Usage Step-Down
Date to the Termination Date, computed at the rate of 12.5 basis points (0.125%)
per annum on the average daily amount of the unutilized portion of the Maximum
Committed Credit during the period for which payment is made, in each case
payable monthly in arrears on the first Business Day of the following month (the
first such payment to be made on October 1, 2007 with respect to the period from
and including the Non-Usage Step-Down Date to the Termination Date) and on the
Termination Date, each such payment to be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to the Lender at
the account set forth in Section 3.01(a) hereof.”

(i) Clause (ddd) of Schedule 1 – Eligibility Criteria to the Existing Loan
Agreement is hereby deleted in its entirety and replaced with the following:

“(ddd) Notwithstanding anything in the Loan Agreement or this Schedule 1 to the
contrary (including, without limitation, clauses (a), (b), (d), (e) and
(f) above), for purposes of calculating the LTV of any New York Medallion Loan,
the maximum Medallion Valuation Amount attributed to any New York Medallion Loan
secured by an Individual Medallion shall not exceed $405,000 and the maximum
Medallion Valuation Amount attributed to any New York Medallion Loan secured by
a Corporate Medallion shall not exceed $500,000; provided, however, if for three
consecutive months the TLC monthly sales reports indicate a higher valuation,
then each such maximum amount shall increase to the three month average of the
amount set forth in such TLC monthly sales reports; and provided further that,
if a TLC surcharge is approved within thirty (30) days after the Fourth
Amendment Effective Date, the maximum Medallion Valuation Amount attributed to
any New York Medallion Loan secured by an Individual Medallion shall not exceed
$420,000.”

SECTION 3. Conditions Precedent. This Amendment shall become effective on the
first date (the “Amendment Effective Date”) on which all of the following
conditions precedent shall have been satisfied:

3.01 Documents. On the Amendment Effective Date, the Lender shall have received
all of the following documents, each of which shall be satisfactory to the
Lender in form and substance:

(a) Amendment. This Amendment, executed and delivered by a duly authorized
officer of each of the Borrower and the Lender.

 

-6-



--------------------------------------------------------------------------------

(b) Third Amended and Restated Note. An amended and restated promissory note,
substantially in the form of Exhibit A hereto, executed and delivered by a duly
authorized officer of the Borrower.

(c) Secretary’s Certificate. A certificate of the Secretary or Assistant
Secretary of the Borrower, substantially in the form of Exhibit B hereto, dated
as of the date hereof, and

(i) certifying that since the Effective Date of the Existing Loan Agreement
there have been no changes to any of the organizational documents delivered
pursuant to Section 5.01 of the Existing Loan Agreement,

(ii) attaching a copy of the resolutions of the Borrower authorizing the
execution, delivery and performance of this Amendment, and the borrowings
contemplated under the Loan Agreement,

(iii) attaching certificates dated as of a recent date from the Secretary of
State or other appropriate authority, evidencing the good standing of the
Borrower in the jurisdiction of its organization, and

(iv) certifying as to the incumbency and specimen signature of each officer
executing this Amendment on behalf of the Borrower.

(d) Legal Opinion. Legal opinion of internal counsel to the Borrower, in form
and substance satisfactory to the Lender.

(e) Fee. A fee in the amount of $750,000, $500,000 payable to the Lender on the
Amendment Effective Date and the remainder payable quarterly in advance
thereafter in equal installments of $31,250, commencing on the first quarterly
anniversary of the Amendment Effective Date; provided, that, any remaining
amounts due and payable hereunder shall be paid on the Termination Date.

(f) Other Documents. Such other documents as the Lender or counsel to the Lender
may reasonably request.

3.02 No Default. On the Amendment Effective Date, (i) the Borrower shall be in
compliance with all of the terms and provisions set forth in the Existing Loan
Agreement and the other Loan Documents on its part to be observed or performed,
(ii) the representations and warranties made and restated by the Borrower
pursuant to Section 6 of this Amendment shall be true and complete in all
material respects on and as of such date with the same force and effect as if
made on and as of such date, and (iii) no Default or Event of Default shall have
occurred and be continuing on such date.

3.03 Fees and Expenses. On the Amendment Effective Date, the Borrower shall have
reimbursed the Lender for, or directly paid, all costs and expenses incurred by
the Lender in connection with the negotiation, preparation and execution of this
Amendment, including those costs and expenses to be paid by the Borrower
pursuant to Section 3.05 of the Loan Agreement, and all other outstanding
amounts for which the Borrower is liable pursuant to Section 10.03 of the Loan
Agreement, including, without limitation, the fees, disbursements and expenses
of Cadwalader, Wickersham & Taft LLP, counsel to the Lender.

 

-7-



--------------------------------------------------------------------------------

SECTION 4. Collection Account Bank. Following the Amendment Effective Date, the
parties hereto will use their good faith efforts to substitute Citibank N.A. or
one of its affiliates (“Citibank”) as the Collection Account Bank and to
negotiate an acceptable Collection Account Control Agreement between the
Borrower, the Servicer, the Lender and Citibank, as substitute Collection
Account Bank. Following execution and delivery of such new Collection Account
Control Agreement, all references in the Loan Agreement to the Collection
Account Bank shall refer to Citibank and all references to the Collection
Account Control Agreement shall refer to the agreement contemplated by this
Section.

SECTION 5. Additional Hedging Strategy.

5.01 Interest Rate Cap. On the date hereof, the cost to the Borrower (the
“Interest Rate Cap Cost”) of purchasing an interest rate cap providing for
protection against fluctuations in interest rates with respect to the currently
outstanding Advances (an “Interest Rate Cap”) is $295,000 (the “Base Interest
Rate Cap Cost”). On a monthly basis hereafter, within two (2) Business Days
after receipt of the reports delivered under Section 7.21 of the Existing Loan
Agreement (each, a “Portfolio Report”), the Lender shall calculate the Interest
Rate Cap Cost for the Advances then outstanding reasonably consistent with the
example form attached hereto as Exhibit C, and assuming the following
characteristics: the Interest Rate Cap (a) is fully-amortizing, (b) has a prepay
speed rate of 25% and (c) has a strike rate equal to a rate per annum equal to
the difference between: (i) the quotient of (A) the weighted average fixed rate
(as determined from the most recent Portfolio Report) divided by (B) the
Debt-to-Total Principal Balance Ratio minus (ii) 125 basis points (1.25%) (such
rate, the “Strike Rate”). Notwithstanding anything in this Section 5.01 to the
contrary, the Borrower hereby agrees and acknowledges that absent gross
negligence or willful misconduct, the calculation of the Interest Rate Cap Cost
by the Lender shall be conclusive and binding on the Borrower.

5.02 Interest Reserve Deposit Account. Within five (5) Business Days of the
Amendment Effective Date, the Borrower shall deposit into the Interest Reserve
Deposit Account $295,000 (the “Additional Account Amount”). After each
calculation of an Interest Rate Cap Cost, if the Interest Rate Cap Deficit is
greater than zero (0), the Borrower shall deposit into the Interest Reserve
Deposit Account an amount equal to such Interest Rate Cap Deficit. After each
calculation of an Interest Rate Cap Cost, if the Interest Rate Cap Deficit is
less than zero (0) (an “Interest Rate Cap Surplus”), the Lender shall instruct
the Interest Reserve Deposit Account Bank to pay to the Borrower (upon the
Borrower’s request) from the Interest Reserve Deposit Account an amount equal to
such Interest Rate Cap Surplus. All amounts deposited in the Interest Reserve
Deposit Account pursuant to this section shall be subject to the terms and
conditions of the Interest Reserve Deposit Account Control Agreement and the
Loan Agreement, including, without limitation, Section 2.12 of the Existing Loan
Agreement.

5.03 Interest Rate Cap Purchase. In the event that the Borrower chooses to
voluntarily purchase an Interest Rate Cap, and such Interest Rate Cap is
acceptable to the Lender, the Lender shall instruct the Interest Reserve Deposit
Account Bank to pay to the Borrower (upon the Borrower’s request) an amount from
the Interest Reserve Deposit Account for such purpose. If an Event of Default
shall have occurred and remain uncured after any

 

-8-



--------------------------------------------------------------------------------

applicable grace period, the Borrower will promptly, but in no event later than
one (1) Business Day subsequent to such Event of Default, purchase the Interest
Rate Cap for the Advances then outstanding. In the event that a new Interest
Rate Cap is purchased (either voluntarily or after an Event of Default), on an
annual basis thereafter, within two (2) Business Days after receipt of the
Portfolio Report for the twelfth month following such purchase, the Lender shall
calculate the Interest Rate Cap Cost for the Unhedged Advances then outstanding
(the “Unhedged Advances Interest Rate Cap Cost”) reasonably consistent with the
example form attached hereto as Exhibit C, and assuming the characteristics
described in Section 5.01 above. After each calculation of the Unhedged Advances
Interest Rate Cap Cost, the Borrower shall deposit into the Interest Reserve
Deposit Account an amount sufficient to bring the balance in the account to an
amount equal to the sum of the Base Account Amount plus the Unhedged Advances
Interest Rate Cap Cost. Notwithstanding anything in this Section 5.03 to the
contrary, the Borrower hereby agrees and acknowledges that absent gross
negligence or willful misconduct, the calculation of the Interest Rate Cap Cost
by the Lender shall be conclusive and binding on the Borrower.

5.04 Hedging Not Exclusive. Notwithstanding anything in this Amendment to the
contrary, nothing in this Amendment shall supersede, replace or reduce any of
the Borrower’s obligations under Section 7.10 of the Loan Agreement.

SECTION 6. Further Assurances. The Lender acknowledges that Medallion Funding
may create a separate entity, which shall not be Subsidiary of the Borrower,
which would also pledge medallion loans as collateral for financing under a
separate credit facility. The Lender will reasonably cooperate with respect to
any intercreditor issues which arise as a result of the new entity entering into
the new credit facility; provided, however, that the Lender shall not take any
action that will affect its continuing first priority perfected security
interest in the Collateral at all times.

SECTION 7. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender that it is in compliance with all the terms and
provisions set forth in the Loan Documents on its part to be observed or
performed and that no Default or Event of Default has occurred or is continuing,
and hereby confirms and reaffirms each of the representations and warranties
contained in Article VI of the Loan Agreement.

SECTION 8. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Loan Agreement and each other Loan Document shall
continue to be, and shall remain, in full force and effect in accordance with
its terms; provided, however, that upon the Amendment Effective Date, all
references therein and herein to the “Loan Documents” shall be deemed to
include, in any event, this Amendment and each reference to the Loan Agreement
in any of the Loan Documents shall be deemed to be a reference to the Loan
Agreement as amended hereby.

SECTION 9. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed signature page of this Amendment in Portable
Document Format (PDF) or by facsimile transmission shall be effective as
delivery of an executed original counterpart of this Amendment.

 

-9-



--------------------------------------------------------------------------------

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES FOLLOW]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Amendment to be executed on its behalf by its officer hereunto duly
authorized, as of the date first above written.

 

BORROWER TAXI MEDALLION LOAN TRUST I By:  

/s/ Ryan D. Bell

Name:   Ryan D. Bell Title:   Vice President LENDER

MERRILL LYNCH COMMERCIAL

FINANCE CORP.

By:  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Vice President

 

-11-